Citation Nr: 1207422	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-18 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with this appeal, the Veteran and his sister testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is associated with the claims file.

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for PTSD, the Board notes the RO adjudicated such claim on the merits in the April 2009 rating decision; however, declined to reopen the claim in the April 2010 statement of the case.  However, prior to consideration of the Veteran's claim on the merits, the Board is required to consider the issue of finality, see 38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the issues have been characterized as shown on the first page of this decision.  Insofar as the Board's determination as to finality is favorable to the Veteran, she is not prejudiced by the Board's actions herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92  (1993). 

The Board also recognizes that the Veteran has presented evidence of multiple psychiatric disorders, including PTSD, depressive disorder, adjustment disorder, alcohol dependence, polysubstance abuse, and variously diagnosed personality disorders.  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and recognizes that such characterization includes consideration of all currently diagnosed acquired psychiatric disorders. 

In this decision, for reasons and bases that will be discussed, the Board is reopening the claim for service connection for a psychiatric disorder because there is new and material evidence; however, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding the reopened claim for further development.   Therefore, such issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In a final decision issued in August 2006, the RO denied the Veteran's claim of entitlement to service connection for PTSD. 

2.  Evidence added to the record since the final August 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2011)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

By way of background, the Board observes that the RO denied entitlement to service connection for a nervous condition in a March 1987 rating decision and declined to reopen such claim in a March 1998 rating decision.  The RO did not address the issue of entitlement to service connection until August 2006.  As PTSD has a separate factual basis than a generic nervous condition, the Board finds that the RO properly adjudicated such as a new claim.  See Boggs, supra; Ephraim, supra (the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  

In this regard, in January 2005, the RO received the claim for service connection for PTSD.  In reporting his stressor, the Veteran stated that he spent 30 days in the 101 evacuation hospital and he witnessed wounded soldiers on a daily basis.  The record at that time also contained a clinical record from the Vet Center that included diagnosis of PTSD and alcohol dependence in remission.  VA outpatient records show treatment for depression as well as an October 2005 diagnosis of PTSD secondary to childhood sexual abuse.   

The RO in August 2006 denied service connection for PTSD.  In providing the reason for this denial, the RO noted that the record did not contain awards of valor; his vague stressors did not contain the necessary details to confirm their occurrence; and the diagnosis of PTSD was secondary to his alleged childhood sexual abuse.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) ; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In August 2006, the Veteran was advised of the decision and his appellate rights. However, no further communication was received from the Veteran pertaining to such claim until October 2008 when he filed his claim to reopen.  Therefore, the August 2006 rating decision is final. 38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the August 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a)  have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for PTSD in October 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In connection with his application to reopen his claim, the Veteran has submitted additional VA treatment records showing continuing evaluation and treatment.  He has also testified at an April 2011 video conference hearing where he acknowledged that, during service, he felt threatened in conducting his duties as a courier of classified documents.  His testimony also raised the issue that he had a pre-existent psychiatric disorder, which he believed had been aggravated by service.  

With regard to the stressors, in an April 2009 memorandum the RO acknowledged that his stressors could not be verified through the U.S. Army and Joint Services Records Research Center (JSRRC).  At his hearing the Veteran detailed his duties that included delivering classified material.  He noted that at times he felt threatened when he was near the DMZ in Korea.  His military occupational specialty (MOS) is listed as telephone switchboard operator.  It does not appear that he had reported these additional stressors prior to the JSRRC search.  

Moreover, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here. 75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010). 

Therefore, the Board finds that the Veteran's testimony regarding his feelings of being threatened while conducting his military duties, a well as his arguments regarding the possibility of a preexisting psychiatric disability is both new and material to his claim.  Specifically, the Board finds that such new evidence warrants a VA examination in order to determine if the Veteran has an acquired psychiatric disorder, to include PTSD, that was caused or aggravated by service, especially in light of evidence of relevant evaluation or treatment in service, continuing psychiatric problems since discharge, and a current diagnosis of acquired psychiatric disorders.  See Shade, supra.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.  As such, the Veterans claim of entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for PTSD is granted. 


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder on its underlying merits.  

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In reviewing the Veteran's medical history, his service treatment records (STRs) contain medical documents indicating he was referred for psychiatric evaluation in January 1968.  However, the complete medical report is not in his STRs.  Further attempts therefore should be made to obtain the complete psychiatric report.  38 C.F.R. § 3.159(c)(2).  

Additionally, the Veteran's service personnel records (SPRs) demonstrate that he received Article 15's for being absent without leave on three occasions and for operating a vehicle in a reckless manner.  Such also show that the Veteran received a Special Court-Martial for various charges, to include using disrespectful language, violate a lawful general regulation by having in his possession two spring released switchblade knives, wrongfully appropriated a vehicle, and violated a restriction on movement.  

The Board further finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration  (SSA).  As indicated by the Veteran at his Board hearing, he was awarded SSA disability benefits based, in part, on his acquired psychiatric disorder.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Additionally, the Board observes that the Veteran reported treatment in 1987 at the VA facility in Gulfport, Mississippi, and the Pensacola Vet Center; however, there is no indication that records are contained in the claims file or were determined to be unavailable.  Furthermore, the Veteran indicated at his Board hearing that he had been treated at the Biloxi and Gulfport, Mississippi, and Pensacola, Florida, VA facilities and the Biloxi Vet Center since service.  While some of these treatment records are contained in the claims file, there are no records dated prior to 1992 of record.  Therefore, in order to ensure that all relevant treatment records pertaining to the Veteran's acquired psychiatric disorder are obtained, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder since service.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

After obtaining all outstanding records, the Veteran should be examined for a medical nexus opinion regarding the etiology of any currently diagnosed psychiatric disorder - but especially in terms of whether it is attributable to or dates back to his military service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Here, the record suggests that the Veteran may have experienced mental health related issues prior to service, questions remain concerning the state of his mental health when entering service.  A Veteran is presumed in sound mental health when entering the military, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing psychiatric disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Board also notes that generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9. 

Therefore, additional medical comment is needed to assist in determining whether the Veteran clearly and unmistakably had a psychiatric disorder prior to beginning his military service and, if so, whether his military service aggravated this pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1153 ; 38 C.F.R. 
§ 3.306.  In this regard, an October 2005 statement from one of the Veteran's VA physicians diagnoses the Veteran with PTSD and indicates that the Veteran's problems began when he was seven years old due to sexual abuse and subsequent events, especially all of his military experiences, aggravated such condition.   Inquiry should also be made as to whether the Veteran's personality disorder(s) was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

If, on the other hand, this two-part test is not met, medical comment still is needed concerning the etiology of any current psychiatric disorder in terms of the likelihood (very likely, as likely as not, or unlikely) it is related to his military service. 

Accordingly, his claim is REMANDED for the following additional development and consideration: 

1.  The Veteran's mental health evaluation conducted in January 1968 as referenced by his STRs should be obtained from any appropriate source, to include the National Personnel Records Center.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e). 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e) . 

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file, to include the Biloxi and Gulfport, Mississippi, and Pensacola, Florida, VA medical facilities and the Biloxi and Pensacola Vet Centers since May 1969.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

(B)  For each currently diagnosed acquired psychiatric disorder, to include PTSD, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-existed the Veteran's entry into active duty.

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's acquired psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's acquired psychiatric disorder is casually related to any incident of service? 

In this regard, if a diagnosis of PTSD is made and is not considered to have pre-existed the Veteran's military service, the VA examiner should specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's fear of hostile military or terrorist activity during service.  

For each currently diagnosed acquired psychiatric disorder other than PTSD that is determined to not have pre-existed the Veteran's military service, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

(C)  If a personality disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

In offering any opinion, the examiner must consider the full record, to include his STRs demonstrating a mental health evaluation in January 1968, SPRs showing a history of disciplinary action, VA treatment records showing continuing treatment for psychiatric disorders, and the October 2005 VA physician statement indicating that the Veteran's PTSD is due to sexual abuse at age seven and subsequent events, especially all of his military experiences, aggravated such condition.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


